Exhibit 10.1

 

LOGO [g604474g37y06.jpg]

September 27, 2013

Mr. Timothy Trenary

1220 Sandringham Way

Bloomfield Hills, Michigan 48301

Subject: Employment Offer

Dear Tim:

On behalf of Rich Lavin, I am pleased to extend the following offer of
employment with Commercial Vehicle Group, Inc. (The “Company”).

 

Job Title Executive Vice President and Chief Financial Officer

 

Start Date Monday, October 7, 2013

 

Reports To Rich Lavin, President and Chief Executive Officer

 

Salary $425,000 if annualized, payable bi-weekly

 

Relocation The Company will pay or reimburse all documented, reasonable and
customary expenses related to your relocation from Michigan to Central Ohio.
Relocation benefits include home marketing assistance, temporary housing, costs
associated with the sale and/or purchase of a home, and relocation of household
goods. Relocation services may be provided by SIRVA on behalf of Commercial
Vehicle Group. The maximum budget for your relocation is $100,000. Costs
incurred in excess of the budget may be considered but are subject to specific
review and additional approvals as expense overruns are incurred. All eligible
expenses must be incurred and submitted within 12 months of your hire date in
order to be eligible for relocation benefits.

 

Signing Bonus Within thirty (30) days of hire, you will be paid a one-time
signing bonus in the amount of $150,000. This bonus is recoverable if you resign
or are terminated for cause within two years of the payment date. The amount
recoverable will be equal to 1/24th of the signing bonus for each full month
left in the repayment period at the time of separation.

 

Equity 

Incentives You will be eligible to receive equity and other long-term incentive
awards under any applicable plan adopted by the Company during your employment
term for which similarly situated employees are generally eligible. The level of
participation in any such plan shall be determined at the sole discretion of the
Board from time to time.

7800 Walton Parkway / New Albany, OH / 43054 / 614.289.5360



--------------------------------------------------------------------------------

LOGO [g604474g61c73.jpg]

 

  (a) You will be granted, within thirty (30) days of hire, an award of 40,000
shares of restricted stock pursuant to the terms of the Company’s Equity
Incentive Plan. Such restricted stock will vest ratably over three years. The
terms and conditions of the award shall be governed in all respects by the
definitive documentation related to the grant of such award.

 

  (b) The Executive shall be eligible, pursuant to the terms of the Company’s
long-term incentive plan, to receive an additional discretionary annual
restricted cash award. The terms and conditions of such awards will be no less
favorable than those awards granted to other senior officers of the Company,
except to the extent duplicative of the restricted shares and signing bonus
received at hire.

 

Bonus You will be eligible for an annual discretionary award targeted at 75% of
your base compensation, pro-rated for 2013 based on your start date.

The 2013 Annual Incentive Plan measures are exclusively financial in nature and
are tied to corporate and divisional Net Sales, Operating Profit Margin and
Return on Average Invested Capital targets. Payouts range from 0% – 200% of
target based on performance against plan.

 

Vacation Four weeks per calendar year, pro-rated for 2013.

 

Holidays Ten days, in accordance with annual observation calendar.

 

Group Benefits Hospital/Surgical/Medical, Dental and Vision insurance is
available for you and all eligible dependents. Coverage is effective on the
first day of the month following your date of hire. A bi-weekly payroll
deduction will apply based on the type of coverage you select.

Group life insurance coverage equal to $750,000 is provided at no cost to you
and with no medical exam required. This coverage is also effective on the first
day of the month following your date of hire.

Short term disability coverage applies after 180 days of employment and provides
disability pay at 100% of your base salary for the first two weeks and up to an
additional 24 weeks at 60% of base salary.

Long term disability coverage takes effect following the exhaustion of your
short term disability coverage.

All associates over the age of eighteen are eligible for enrollment in our
401(k) Savings Plan on the first day of the month following date of hire.
Currently, the company matching contribution is fifty cents for every dollar
contributed, up to 6% of annual salary. Matching contributions vest ratably over
three years.

You will also be eligible to enroll in Commercial Vehicle Group’s Deferred
Compensation Plan.

Details on our salaried benefit programs are enclosed with this letter.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time.

 

Stock

Ownership Pursuant to the Company’s Stock Ownership Guidelines published
March 7, 2011, executive officers are expected to own and hold shares of the
Company’s common stock with a Value (as defined in the Stock Ownership Policy)
equal to two times your annual base salary.

 

7800 Walton Parkway / New Albany, OH / 43054 / 614.289.5360



--------------------------------------------------------------------------------

LOGO [g604474g61c73.jpg]

 

Conditional This offer is contingent upon you successfully passing a background
check and drug screen.

 

Change in

Control Your employment will be subject to a Change in Control and
Non-Competition Agreement.

This offer will remain open through close of business on September 30, 2013. If
you have any questions, please contact me directly at 614-289-0253.

On behalf of Rich Lavin, and all of us at CVG, we anticipate your positive
response and look forward to welcoming you to the organization soon.

Sincerely,

/s/ Laura L. Macias

Laura L. Macias

Vice President Human Resources

 

7800 Walton Parkway / New Albany, OH / 43054 / 614.289.5360